ACCEPTED
                                                                                                   12-14-00090-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              5/13/2015 1:12:16 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         5/13/2015 1:12:16 PM
                                         12 MAY 2015                          CATHY S. LUSK
                                                                                  Clerk
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, TX 75702

Re: Miguel Cruz-Romero v. State
     12-14-00090-CR

Ms. Lusk:

Attached, please find a copy of the letter sent to my client regarding the opinion issued by the
Court and the right to file a PDR.

                                            Sincerely,


                                            /s/Austin Reeve Jackson
                                          23 APRIL 2015

Miguel Cruz-Romero
Inmate: 01927503
Beto Unit
1391 Fm 3328
Tennessee Colony TX 75880-5000

Re: Opinion

Mr. Cruz-Romero:

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 22
May 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson